 


109 HR 454 IH: Natural Gas Production Act of 2005
U.S. House of Representatives
2005-02-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 454 
IN THE HOUSE OF REPRESENTATIVES 
 
February 1, 2005 
Mr. Cole of Oklahoma (for himself, Mr. Wilson of South Carolina, Mr. Jindal, Mr. Lucas, Mr. Sullivan, Mr. Terry, Mr. Boren, Mr. Pearce, Mr. Peterson of Pennsylvania, Mr. Culberson, Mr. Nunes, Mr. Renzi, Mr. Alexander, Mr. Thornberry, Mr. Baker, Mr. Rehberg, and Mrs. Capito) introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to provide that the credit for producing fuel from a nonconventional source shall apply to gas produced onshore from a formation more than 15,000 feet deep. 
 
 
1.Short titleThis Act may be cited as the Natural Gas Production Act of 2005. 
2.Credit for producing fuel from nonconventional source to apply to gas produced onshore from formations more than 15,000 feet deep 
(a)In generalSubparagraph (B) of section 29(c)(1) of the Internal Revenue Code of 1986 (defining qualified fuels) is amended by striking or at the end of clause (i), by striking and at the end of clause (ii) and inserting or, and by inserting after clause (ii) the following new clause: 
 
(iii)an onshore well from a formation more than 15,000 feet deep, and. 
(b)Eligible wellsSection 29 of such Code is amended by adding at the end the following new subsection:  
 
(h)Eligible deep gas wellsIn the case of a well producing qualified fuel described in subsection (B)(iii)— 
(1)for purposes of subsection (f)(1)(A), such well shall be treated as drilled before January 1, 1993, if such well is drilled after the date of the enactment of this subsection, and 
(2)subsection (f)(2) shall not apply.. 
(c)Effective dateThe amendments made by this section shall apply to taxable years ending after the date of the enactment of this Act.  
 
